Citation Nr: 1115982	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia/bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 7, 1962 to September 27, 1962.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2004 rating decision of the Oakland, California, VA Regional Office (RO) that denied entitlement to service connection for a psychiatric disorder.

The case was remanded by Board decision in May 2009.


FINDING OF FACT

Without good cause, the Veteran failed to report for a scheduled VA examination that was required to properly adjudicate his claim.


CONCLUSION OF LAW

The Veteran's claim is denied on the basis of failure to report for a VA medical examination. 38 C.F.R. § 3.655(a)(b) (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, adequate notice was sent to the appellant in a letter dated in September 2003 prior to the initial unfavorable decision on the claim, supplemented by correspondence dated in June 2009 that informed him of what evidence was required to substantiate the claim, and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted has also been sent to the appellant.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claim.

The Board finds that all necessary development has been accomplished to the extent possible and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive private clinical records have been submitted and reviewed.  The Veteran's voluminous Social Security disability file has been obtained.  He was scheduled for a personal hearing in March 2009 but failed to appear.  The case was remanded for further development in May 2009, to include a request for Social Security records, for provide authorization to obtain private records, and to schedule a VA psychiatric examination.  Pursuant to such, Social Security records were received and the Veteran was scheduled for VA examination in January 2011 to which he failed to report.  The appellant's statements in the record and the whole of the evidence have been carefully considered.

The record does not otherwise indicate any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia/bipolar disorder, is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).


Factual Background and Legal Analysis

The record reflects that the Veteran filed VA form 21-526 (Veteran's Application for Compensation or Pension) in May 1971 claiming entitlement to service connection for psychiatric disability.  This was an original claim and is defined as an initial formal application on a form prescribed by the Secretary.  See 38 C.F.R. § 3.160.  The 1971 21-526 was the original claim for compensation.  Service connection was denied for schizoid personality in July 1971.  The Veteran did not appeal and this determination became final. See 38 C.F.R. § 20.1103 (2010). 

Subsequent thereto, correspondence was received from the Veteran in August 2003 requesting entitlement to service connection for acquired psychiatric disorder, including schizophrenia and major depression.  The Board points out that this is considered a new claim of service connection for a different psychiatric disability, as schizoid personality denied in 1971 is not an acquired psychiatric disorder.  The claim received in 2003 is therefore not an original compensation claim.

The appellant seeks service connection for an acquired psychiatric disorder.  Specifically, he contends that he has have schizophrenia/bipolar disorder/major depression due to extreme pressures in boot camp.

In the May 2009 VA remand, a factual background was presented noting that review of the record revealed that the appellant had many emotional difficulties in high school with a strong rebellious streak towards his parents and other authority figures.  He entered service in August 1962.  Service treatment records show that he was referred for a mental hygiene consultation by his commander.  On the ensuing report in August 1962, it was noted that the appellant had previously gone absent without leave (AWOL) because he sought to address issues with his father regarding his education and prior poor school performance.  On examination, there was no evidence of psychosis or neurosis, but considerable evidence of emotional instability on an immaturity basis.  The diagnosis was immaturity reaction and passive-aggressive personality manifested by severe problems with authority dating back to a poor relationship with his family.  The degree of impairment was felt to be severe.  The examiner stated that the condition existed prior to service and noted that "He is so far free from mental defect, disease or derangement as to be able both to distinguish right from wrong and to adhere to the right and to understand and to cooperate in board proceedings."  It was recommended that he be discharged from service on the basis of immaturity, unsuitability for military service, and impossibility of rehabilitation.  The appellant was administratively discharged from service in September 1962 on the basis of unsuitability.  

The record reflects that following service, the Veteran had numerous psychiatric hospitalizations and engaged in criminal behavior.  He robbed a local bank in April 1963 and was tried, whereupon the court ordered that he be placed in the Napa State Hospital in June 1963.  Records from Napa State Hospital reflect a diagnosis for schizophrenic reaction, undifferentiated type.  He was thereafter transferred to Sutter Memorial Hospital during his trial.  The appellant was acquitted of charges by reason of insanity according to records from Stockton State Hospital where he was admitted from May to September 1965.  It was noted at that time that he had exhibited symptoms of mental illness since about age 13.  The diagnosis was schizophrenic reaction, schizo-affective type.

According to August 1967 State of California court documents, the appellant again robbed a bank.  The U.S. Probation Officer wrote that "Although the subject is 24 years old and has committed two very serious offenses, emotionally he is still an adolescent at best."

The Veteran was confined to a federal prison in Springfield, Missouri following his arrest in 1967 for bank robbery and then to a private hospital in Reedly, California.  It was noted that he was considered for parole on the condition that he enter DeWitt State Hospital for psychiatric care.  Medical records from DeWitt State Hospital between November 1970 and March 1971 reflect a diagnosis of schizoid personality.  These records indicate that there was a past diagnosis of schizophrenic reaction, that he showed no evidence of hallucinations or delusion, but that schizoid elements were present.  He was released to his parents and required to keep in touch with his parole officer.

Private and VA medical records dated between 1990 and 2005 reflect ongoing psychiatric treatment and evaluations by various examiners.  In February 1990, the appellant was diagnosed with a schizotypal personality disorder.  In May 1996, diagnoses of an impulse-control disorder, attention deficit/hyperactivity disorder, personality disorder, and schizotypal and depressive personality traits were rendered.  In August 1999, schizoaffective disorder, rule out bipolar disorder, and mixed personality disorder were diagnosed.  In December 2001, the impression was recurrent depression with a personality disorder, schizoid or antisocial.  Most recently, in 2005, the appellant's psychologist, S. Ardalan, Ph.D., ABPP, stated that Veteran had received different diagnoses over the years including depression, bipolar disorder, schizophrenia and personality disorder.  The psychologist stated that he or she agreed with the diagnoses of bipolar disorder and personality disorder that were given in Social Security records dated in April 2002.  It was related that the Veteran had exhibited signs of behavioral problems prior to entering service, had the propensity to develop a mental disorder, and that his brief time in service placed additional demands and stress on him that triggered a severe psychiatric problem that followed shortly after his discharge from the Army.  Dr. Ardalan stated that after reviewing the numerous records that the Veteran had provided, it was believed that his severe bipolar disorder "which might have been named other psychiatric disorders (schizophrenic reaction, schizophrenia, or depression)" was at least as likely as not caused by or a result of his brief time in the U.S. Army.

In view of the varied diagnoses, the Board determined that a VA psychiatric examination and a clarifying/resolving opinion was indicated.  This examination was to identify all current psychiatric disorders and indicate whether any psychiatric disorder currently demonstrated was related to service or, if pre-existing, aggravated by service. 

The Board observes that correspondence dated in May 2009, including the REMAND, was sent to the Veteran had his most recent address of record but was returned as "ATTEMPTED, NOT KNOWN".  Additional VCAA notice sent to the same address in June 2009 was not returned.  The RO attempted to verify the appellant's address through DebtorDiscovery by internet that returned the most recent address of record.  He was informed by letter dated in January and February 2010 of an impending VA examination.  At least one of these was returned as undeliverable.  An October 1, 2010 record list of the appellant's addresses was obtained indicating that he had moved to a different address.  A letter dated in December 2010 advised him of a scheduled VA examination and was sent to the most recent address of record.  It informed him that if he failed to report for examination without good cause the claim might be denied on the evidence of record or even denied [outright].  The Veteran failed to report for the examination scheduled in January 2011.  A supplemental statement of the case dated in February 2011 was sent to him at the most address of record and was not returned.  Additional correspondence dated in March 2011 was sent to the most address of record and not returned.

38 C.F.R. § 3.655(b) clearly outlines that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so. See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  In this instance, the Board points out that the Veteran's claim falls squarely within the category of an examination scheduled in conjunction with any other original claim or a claim to reopen. See 38 C.F.R. § 3.655(b).  

The Board notes that although the record does contain evidence that notification of an earlier examination was faulty due to an incorrect address, VA took steps to remedy this situation by ascertaining the Veteran's most recent location.  As indicated previously, notification in December 2010 and subsequent thereto was sent to his most recent address and was not returned.  He did not respond to any of these communications.  Accordingly, the Board finds that the Veteran no longer has a justifiable reason for his failure to appear for a VA examination.  Consequently, as no good cause is demonstrated for his failure to report for examination, and the examination was scheduled in conjunction with another original claim or a claim to reopen, the claim for service connection must be denied by express VA regulation. See 38 C.F.R. § 3.655(b).  This is nondiscretionary, as evidenced by use of the word "shall" in this regulation.  The Board again notes that the original claim for compensation had been filed on a VA Form 21-526 in 1971.  Section 3.160(b) clearly defines original claim as an initial formal application on a form prescribed by the Secretary.  (See July 1971 Rating Decision heading "J" referencing the jurisdiction as the "original claim.")

The Court of Appeals for Veterans Claims has held, that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date, it would be unreasonable to place a further burden upon VA to compel the Veteran to comply with a request for VA examination.

As indicated above, the current claim is not the original claim for compensation; it is a new claim for a different service-connected disability or a claim to reopen.  As such the claim is denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for an acquired psychiatric disability, to include schizophrenia and/or bipolar disorder, is denied.


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


